Citation Nr: 1710202	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a T8-T9 compression fracture, to include as secondary to the service-connected degenerative joint disease of the cervical spine (cervical spine disability) and the status post-operative recurrent right shoulder dislocation (right shoulder disability).

2.  Entitlement to a rating in excess of 20 percent for the cervical spine disability.

3.  Entitlement to a rating in excess of 30 percent for the right shoulder disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  His awards include the Good Conduct Medal and the Rifle Marksman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The March 2009 rating decision denied the claims of entitlement to a rating in excess of 20 percent for the cervical spine disability and in excess of 30 percent for the right shoulder disability.  The October 2011 rating decision denied the claim of entitlement to service connection for compression fracture, T8-T9.  The Board has recharacterized the compression fracture issue as reflected above.  

In this case, the Veteran maintains that he is entitled to VA benefits for the residuals of a T8-T9 compression fracture sustained as a result of a fall which occurred while he was receiving treatment at a VA facility in October 2000.  The Board points out that, in presenting that theory, the Veteran may be seeking entitlement to VA benefits under 38 U.S.C.A. §  1151.  Under that provision, claimants can receive compensation from suffering "qualifying additional disability" as a result of surgical, or other medical, treatment administered by VA.  However, by contrast, in a claim of entitlement to service connection under 38 U.S.C.A. § 1131, entitlement to disability benefits may be established for a disability resulting from disease or injury incurred in or aggravated by service or caused or aggravated by a service-connected disability.  

In December 2009, the Veteran submitted correspondence to establish his claim and described the injury as having occurred at a VA clinic.  On a VA notice response form submitted on the same day, he stated that he requested a new claim for "back injury T8/T9."  In a February 2010 deferred rating decision, the RO noted that it was unclear from the Veteran's statement whether he was claiming entitlement to service connection or entitlement to compensation under 38 U.S.C.A. §  1151.  Thus, in a February 2010 letter, the RO informed the Veteran that in reviewing his December 2009 statement, it was unclear as to which theory of entitlement he was claiming.  That letter also provided the criteria for entitlement to benefits under both provisions.  In a statement received in April 2010, the Veteran responded that he was "claiming service connection for this disability as secondary to service connection disability and treatment."  In a July 2010 memorandum, the Veteran's representative stated that after speaking with the Veteran, it had clarified that he "is claiming service connection for the back, secondary to his service connected DDD and DJD of the cervical spine."  

Based on the July 2010 statement from the Veteran's representative, in which the representative averred that it had consulted with the Veteran and that he had decided to pursue a claim of entitlement to service connection for residuals of a T8-T9 compression fracture, the Board will adjudicate the claim on that basis.  However, because the Veteran's statements also raise a claim of entitlement to compensation under 38 U.S.C.A. § 1151, that claim is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

Finally, the Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the AOJ.  However, that evidence is not pertinent to and/or duplicative in substance to the matter adjudicated herein and referral to the AOJ is not, therefore, required.

The issues of entitlement to increased ratings for the cervical spine and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A thoracic spine condition was not shown in service or for many years thereafter, and the current the residuals of a T8-T9 compression fracture are not related to service, and were not caused or aggravated by the service-connected cervical spine or right shoulder disabilities. 

CONCLUSION OF LAW

The requirements for establishing service connection for the residuals of a T8-T9 compression fracture have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by a February 2010 letter.  The case was last readjudicated in May 2016.  The Board finds that the Veteran has received notice compliant with the VCAA.

Concerning the duty to assist, the Veteran's service treatment records (STRs) are on file, as are various post-service medical records and lay statements.  Additionally, an expert medical opinion was provided in August 2010 by a physician who had previously examined the Veteran's cervical spine and right shoulder in January 2009.   The opinion was based upon consideration of the Veteran's prior medical history, and contained a reasoned explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has asserted that the January 2009 VA examination was inadequate because the examiner was inattentive, failed to diagnose conditions, and otherwise conducted a faulty examination.  Given that that examination was conducted in conjunction with the claims of entitlement to increased ratings, which are being remanded in this decision, the Board will address the adequacy of that examination as applied to those claims at the time of its final decision on those claims.  However, to the extent that the Veteran claims that the August 2010 medical opinion was based on an inadequate January 2009 VA examination, the Board notes that "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The results of the August 2010 medical opinion do not support the Veteran's claim of entitlement to service connection, and, so, there is at least some reason, independent of any perceived inadequacies of the examination, for the Veteran to be dissatisfied with the examination.  Cartwright v. Derwinski, 2 Vet App. 24, 25 (1991) ("interest may affect the credibility of testimony.").  

Moreover, the examination was conducted by a physician who detailed the Veteran's assertions, obtained an accurate history, and conducted all appropriate testing.  Subsequently, the physician rendered an opinion which was based upon consideration of the Veteran's prior medical history, and which contains a reasoned explanation.  Therefore, the Board finds that there is not "clear evidence" of irregularity in the January 2009 VA examination or in the August 2010 medical opinion.  And, in fact, the Board affirmatively finds that the VA examination and opinion are adequate and provide sufficient medical evidence to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); See Barr, 21 Vet. App. at 311.  

The Board notes that a medical opinion was not obtained concerning whether 
the Veteran's residuals of a T8-T9 compression fracture were caused or aggravated by his right shoulder disability.  However, there is no competent evidence suggesting that the compression fracture residuals were caused or aggravated by his right shoulder disability, nor does the Veteran contend that such exists.  Additionally, there is no competent evidence suggesting that the Veteran's scoliosis and osteoporosis of the thoracic spine are related to service or to a service-connected disability, nor does the Veteran contend that such exists.  Accordingly, a VA examination for those purposes is not required.  38 C.F.R § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  In light of the foregoing, the Board finds that the duty to assist has been satisfied.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

As previously noted, the Veteran asserts that his T8-T9 compression fracture residuals were caused by falling while receiving treatment for his service-connected right shoulder disability at a VA clinic in October 2000.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.           § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).	

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2016) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

As an initial matter, the Board notes that a diagnosis of partial compression fracture with secondary degenerative changes is of record.  Accordingly, the first criterion for establishing service connection has been met.  The outcome of the case turns then on whether this condition is related to service or to a service-connected disability. 
The service treatment records do not contain any complaints, treatment, findings or diagnoses of a thoracic spine condition or fracture.  The April 1980 separation examination noted that the Veteran's spine was normal, and he explained that he was in good health except for his right shoulder and left foot on the report of medical history taken at that time.

The first post-service evidence of residuals of a T8-T9 compression fracture comes from October 2000.  At that time, the Veteran was being treated at VA orthopedic clinic when he collapsed following a syncopal episode.  He was transported to a private hospital, and the admission documents note that he lost consciousness for two to three minutes.  At the private hospital he reported pain in his clavicle area and neck.  X-rays revealed mild degenerative spurring in the mid and lower thoracic spine.  An impression of acute syncope, closed head injury, and cervical/thoracic strain/contusion was rendered.  Increased thoracic spine kyphosis was noted during VA treatment in February 2001, and a June 2004 x-ray noted underlying marked kyphosis of the thoracic spine.

The evidence of record demonstrates that the Veteran was not shown to have arthritis of the thoracic spine in service, or within one year following service.  Moreover, the Veteran did not have any thoracic spine complaints or injuries during service, nor does he contend as such, and the Veteran did not report receiving treatment for the thoracic spine until, at least, 20 years after service.  Thus, service connection based on chronicity or continuity of symptomatology is not applicable and competent evidence of a nexus between the current disability and service or a service-connected disability is required.  

During the January 2009 VA examination, the examiner noted the Veteran's current cervical spine and right shoulder disabilities.

A July 2009 thoracic spine x-ray noted scoliosis, osteoporosis, and partial compression fracture at T8-T9 with secondary degenerative changes.  

In August 2010, the January 2009 VA examiner provided an addendum medical opinion.  The examiner noted the Veteran's report that in 2000 he collapsed after receiving a cortisone injection at a VA facility, and was transported to a private hospital.  He also noted the findings of the July 2009 thoracic spine x-ray report.  Addressing direct service connection, the examiner noted that the Veteran did not have any thoracic spine injuries during active service.  Turning to secondary service connection, he opined that degenerative changes in the cervical spine do not cause compression fractures in the thoracic spine, and that it would be speculative for any clinician to make a connection between the thoracic spine fracture and the cervical spine condition.  He reasoned that the compression fracture residuals were likely caused by osteoporosis in the thoracic spine because, in the presence of osteoporosis, fractures can happen without any significant trauma.  

After review of the record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for residuals of a T8-T9 compression fracture.

The Board finds the opinion of the August 2010 VA physician to be highly probative.  The opinion was provided after recently examining the Veteran and reviewing the claims file, and reflects consideration of all relevant facts.  The examiner provided an adequate rationale for the conclusion reached, and his conclusion is supported by the medical evidence of record, which includes the Veteran's report that he first injured his thoracic spine after falling in November 2000.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Additionally, his conclusion that it would be speculative for any clinician to connect the residuals of a T8-T9 compression fracture to the cervical spine condition is also highly probative, because it was made in consideration of all relevant and available information.  See Jones v. Shinseki, 23 Vet. App. 382, 389-391 (2010) (when the examiner has considered all relevant and available information and adequately explained his opinion, there is nothing further to be obtained from that examiner).  Thus, the Board affords his opinion great weight.  In affording the opinion great weight, the Board again points out that although the VA examiner did not address whether there was a causal relationship between the compression fracture residuals and the service-connected right shoulder disability, there is no competent evidence suggesting that the compression fracture residuals were caused or aggravated by his right shoulder disability.  Accordingly, such an omission does not render the opinion inadequate, or lessen its probative value.  

To the extent that the Veteran believes that his residuals of a T8-T9 compression fracture are related to service or to a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render an opinion as to the cause of his compression fracture residuals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of compression fracture residuals is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his residuals of a T8-T9 compression fracture is not competent medical evidence.  The Board finds the August 2010 VA physician's opinion and the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  

In summary, the preponderance of the probative evidence indicates that a thoracic spine condition was not shown in service or for many years thereafter, and that the current residuals of a T8-T9 compression fracture are not related to service or caused or aggravated by a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for the residuals of a T8-T9 compression fracture, to include as secondary to the service-connected cervical spine and right shoulder disabilities, is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is needed prior to appellate review of the claims of entitlement to increased ratings for the cervical spine and right shoulder disabilities.

The Veteran was last afforded a VA examination for his cervical spine and right shoulder disabilities in January 2009.  VA treatment records reflect the Veteran's reports that his conditions have worsened since that time, and include an October 2012 report that he was involved in a motor vehicle accident causing pulled neck muscles and shoulder pain.  Given that it has been over eight years since the last VA examination and that the Veteran has reported that his conditions have worsened, the Board finds that new VA examinations should be scheduled.

Additionally, updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from January 2017 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for a VA cervical spine examination to determine the current severity of his cervical spine disability.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

All objective and subjective symptoms should be reported in detail.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since September 2006) of the cervical spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

The examiner should describe all symptomatology, including neurological residuals, associated with the Veteran's cervical spine disability. 

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected cervical spine disability and what impact, if any, they have on his occupational functioning.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right shoulder disability.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

All objective and subjective symptoms should be reported in detail.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since September 2006) of the right shoulder in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected right shoulder disability and what impact, if any, they have on his occupational functioning.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


